DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III (claims 12-18) in the reply filed on August 16, 2022 is acknowledged.

Drawings
	The drawings filed on September 11, 2020 have been accepted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: A search of the prior art identifies references that teach incorporating a luciferase or luciferase-like gene in bacteriophage and using said indicator bacteriophage to test for the presence of bacteria in a sample.  However, the prior art does not teach or fairly suggest using a split-luciferase system to detect bacteria where indicator bacteriophage, carrying a gene that encodes a first subunit of luciferase (e.g., HiBiT fused to a capsid protein of the bacteriophage), is added to a sample suspected of having the host bacteria, and the second subunit of luciferase (e.g., LgBiT) is added to the mixture to combine with the first subunit of luciferase expressed by progeny bacteriophage to produce a fully functioning indicator protein (e.g., luciferase).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943. The examiner can normally be reached M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648